 WESTERN ELECTRIC COMPANY623Western Electric Company,Hawthorne WorksandInternational Brotherhood of ElectricalWorkers,AFL-CIO,Local Union 1859.Cases 13-CA-8497and 13-CA-9566August 1, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSKENNEDY AND PENELLOUpon a charge filed on June 20, 1968, in Case13-CA-8497, and upon a charge and an amendedcharge filed on January 15 and February 6, 1970,respectively, in Case 13-CA-9566, by InternationalBrotherhood of Electrical Workers, AFL-CIO, LocalUnion 1859, hereinafter called the Union, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 13,issued an order consolidating cases, complaint, andnotice of hearing on March 13, 1971, against WesternElectricCompany, Hawthorne Works, hereinaftercalled the Respondent, alleging that the Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(1) and (5) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charges, complaint, and notice of hearingbefore a Trial Examiner were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that, commencing onorabout June 3, 1968, and at various timesthereafter, the Respondent has interrogated employ-ees regarding instances of their alleged misconduct,that both the Union and a substantial number of theaforementioned employees requested a union repre-sentative to be present during these interviews, thattheir requests were denied by the Respondent at atime when the probability existed that disciplinaryaction would be taken against these employees, thatdisciplinary action was in fact taken, and that, by theaforesaid conduct, the Respondent has interferedwith, restrained, and coerced its employees in theexercise of their rights guaranteed in Section 7,thereby violating Section 8(a)(1) of the Act, and hasfailed and refused to recognize and bargain with theUnion in violation of Section 8(a)(5) of the Act. OnApril 28, 1971, the Respondent filed an answeradmitting in part, and denying in part, the allegationsin the consolidated complaint, submitting an affirm-ative defense, and requesting that the complaint bedismissed.Thereafter, on May 3, 1971, the Respondent filed aMotion for Summary Judgment and for Transfer oftheCase to the National Labor Relations Board,with affidavits in support thereof, moving that theBoard grant summary judgment in favor of theRespondent and dismiss the consolidated complainton the basis of the affirmative defense set forth in itsanswer. Subsequently, on May 6, 1971, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why theRespondent's Motion for Summary Judgment shouldnot be granted. The Respondent thereafter filed abrief in support of its Motion and the GeneralCounsel filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentAs its affirmative defense, the Respondent assertsthat even if it denied the requests of the Union andofbargaining unit employees to have a unionrepresentativepresentduring investigatory inter-views, as alleged in the complaint, these facts do not,in the circumstances of this case, give rise to aviolation of the Act, notwithstanding that disciplinar-y action was later taken against a substantial numberof the employees interviewed. Specifically, in itssupporting affidavits, the Respondent avers: Thatthequestionpertaining to the right of unionrepresentation during investigatory interviews hadbeen submitted to final, and binding arbitration bythepartieson prior occasions; that the awardsrendered under these submissions denied employeesany right to representation during such interviews;and that the collective-bargaining agreements negoti-ated by the parties subsequent to those awards didnot change the procedure governing investigatoryinterviews. The Respondent contends that the Boardshould accord binding weight to this method ofdispute settlement, freely arrived at by the parties,and dismiss the instant complaint.The General Counsel in his statement in oppositionto the Respondent's motion does not directly contesttheaccuracy of the Respondent's affidavits butinstead argues that their submission demonstratesthe need for an evidentiary hearing. Further, theGeneral Counsel asserts that the affidavits relate to akey issue and that reliance on them would "introduceinto the Board's proceeding a concept alien to Anglo-American jurisprudence-trial by affidavit."Federal Rule of Civil Procedure 56(b) provides thatthe defending party may move for summary judg-198 NLRB No. 82 624DECISIONSOF NATIONALLABOR RELATIONS BOARDment, in whole or in part, at any time with or withoutsupporting affidavits.Moreover, FRCP 56(e) pro-vides in pertinent part that:When a motion for summary judgment is madeand supported as provided in this rule, an adverseparty may not rest upon the mere allegations ordenialsof his pleading, but his response, byaffidavits or as otherwise provided in this rule,must set forth specific facts showing that there isa genuine issue for trial. If he does not so respond,summary judgment, if appropriate, shall beentered against him.The Respondent, by its motion, admits the essen-tialfactualallegationsof the complaint. In itssupporting affidavits and accompanying exhibits, theRespondent set forth additional facts which form thebasis of its affirmative defense. The General Counsel,having failed to controvert these additional facts, hasnot met the burden imposed upon an adverse partyby the aforementioned rule.' In these circumstances,we are satisfied that there are no material facts indisputewhich require a hearing before a TrialExaminer.We shall, accordingly, rule upon themerits of the Respondent's Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is now, and has been at all timesmaterial herein, a New York corporation with itsprincipal office in New York City and various otherplants or facilities at other locations in other States,including a facility located at Cicero Avenue andCermak Road in Chicago and Cicero, Illinois, hereincalled the Hawthorne Works, where it is, and hasbeen at all material times, engaged in the manufac-ture of telephone equipment and related products.During the past calendar or fiscal year, theRespondent received a gross annual revenue from itsbusiness operations in excess of $1,000,000, of whichin excess of $500,000 was derived from the shipmentof its goods from its Hawthorne Works directly topoints outside the State of Illinois.We find, on the basis of the foregoing, that theRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDInternational Brotherhood of ElectricalWorkers,AFL-CIO, Local Union1859, is a labor organizationwithin the meaning of Section 2(5)of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.IssuesThe complaint alleges in substance that theRespondent violated the statutory rights of itsemployees and unlawfully refused to bargain withtheUnion as their designated representative bydenying employees the opportunity to have a unionrepresentative present when they were interviewed bythe Respondent in the course of an investigation intoemployee misconduct at a time when they couldreasonably anticipate that such interviews might leadto action adverse to their employment relationship.The Respondent admits that it refused to allow aunion representative to be present at these inter-views. The Respondent contends, however, that itsrefusal was not unlawful as the question concerningthe existence of these rights had been resolved in itsfavor, on more than one occasion, by arbitration, ameans mutually agreed upon by the parties. TheRespondent also contends that the decisions of thearbitrators are not repugnant to the purposes of theAct, and that the parties' failure to modify theserights during the two rounds of contract negotiationswhich followed arbitration of the controversy isfurther justification for giving binding weight to thearbitral process and dismissing the complaint herein.B.BackgroundThe Respondent's affidavits and accompanyingexhibits establish,inter alia,that in August 1964,grievances were submitted to arbitration on behalf oftwo employees who were disciplined by the Respon-dent following an investigation into their allegedmisconduct. In both cases the employees wererequired to submit to investigatory interviews with-out a union representative being present. In bothcases the Union grieved over the Respondent'srefusal to permit a union representative to be presentwhen these employees were being interviewed,contending,inter alia,that by its refusal the Respon-dent violated the terms of their collective-bargainingagreement.An arbitration board handed down its decision andaward pertaining to the first grievance on June 7,1965. In its decision, the board distinguished betweenconferences or interviews where disciplinary penal-tiesare to be announced and investigatory inter-IWilliams v. Baltimore&Ohio Railroad Company,303 F.2d 323 (C.A 6) WESTERN ELECTRIC COMPANYviews. The board held that employees did have aright under the agreement to the presence of a unionrepresentativeatdisciplinaryconferences.Withrespect to investigatory interviews, however, thearbitrators held that no such right obtained under thecontract. Finding no reasonable distinction betweendiscussions concerning job performance and viola-tions of company rules, they concluded that theRespondent "clearly does have a right under theContract to conduct interviews or interrogationswithout according the employee a right to have aUnion Representative present."The second grievance was decided on February 8,1966. In that case, an arbitration board held that, inview of the earlier decision, the right to unionrepresentation during investigatory interviews whichmight result in disciplinary action "can only beaccomplished by negotiating a provision thereforinto the contract."Thereafter, on January 20, 1967, while the partieswere engaged in bargaining over the terms of a newagreement, the Union proposed incorporating such a,provision.However, agreement was reached on thenew contract without amendment of the languagepreviously construed by the arbitrators.2Approximately 1 year into the term of the 1967agreement, the Respondent initiated an investigationinto gambling activities at its HawthorneWorks.Following investigatory interviews,which unionrepresentativeswere not allowed to attend, theRespondent took disciplinary action against asubstantial number of employees. Another investiga-tion into employee misconduct occurred in 1969,under similar circumstances and with similar results.The refusal of the Respondent to permit unionrepresentatives tobe present at the interviewsconducted in the course of these investigations gaverise to the filing of charges in the instant proceedingand to the issuance of the consolidated complaint.C.Concluding FindingsThe question posed by the 8(a)(5) allegations of thecomplaint herein, namely whether the Respondentviolated its obligation to bargain with an employeerepresentativeby denying requests that a unionrepresentative be present during investigatory inter-views, has been considered and rejected by thisBoard in a number of instances3 since our earlierdecision in theTexacocase.4Accordingly, we findthat the Respondent did not violate Section 8(a)(5) oftheAct on the facts alleged in the complaint.As to the 8(a)(1) allegations of the instant com-2The Union offered no proposal with respect to the matter during the1969 round of negotiations3Chevron Oil Company,168 NLRB574, Jacobe-Pearson Ford Inc,172625plaint, a majority of the Board is of the view that,under the circumstances of this case, they should alsobe dismissed. Members Penello and Kennedy basetheir decision to dismiss upon reasons parallelingthose expressed in Member Kennedy'sdissents inQualityManufacturing Company,195 NLRB No. 42,andMobil Oil Corporation,196NLRB No. 144.Chairman Miller joins them in dismissing here, butfor different reasons, as set forth below.While we have held that an employee has a Section7 right to engage in concerted activity, and thus torequest that he be accompanied by a union repre-sentative in an interview which he reasonablybelievesmay lead to action adverse to him in hisemployment relationship, that right is not an unqual-ified one. Collectiveagreementsmay, and frequentlydo, establish orderly channels for the exercise ofemployee rights, including the specification of theprocedures for the manner in which employees andthe designees of their exclusive representative shallact in concert for the duration of the governingagreement. This Board has traditionally refrainedfrom attempting to regulate or interfere with sucharrangements, so long as theyare consistentwith thestatutory scheme, viewed as a whole.Thus, we have refrained from finding any violationof our Act when collective agreements excludedunion representatives at a particular step of thegrievance procedure, and substituted instead an all-employer committee.Shell Oil Company,93 NLRB161.And we have for many years honored agree-ments in which unions pledged, on behalf of all theemployees in the unit, not to strike. In such cases theemployees are bound not to exercise a significantright to engage in a traditional kind of concertedactivity-the strike-but rather to channel theirconcerted action into the orderly grievance andarbitration machinery provided by the contract.In the present case,it seems clearthat the Unionand the Respondent have jointly considered, onmany occasions, the issue of whether union repre-sentatives should be present in investigatory inter-views of the type here under review. They failed toagree on the question of whether their contractualprocedures and theirmodus vivendiprovided forrepresentation at this juncture. Twice they submittedthe issue to arbitration, and twice the answer fromthe arbitrators came back in the negative. Althoughthe Union, faced with an adverse determination as tothe matter, attempted in negotiations to persuade theRespondent to adopt new procedures which wouldhave included new contract provisions providing forrepresentation in such interviews, no agreement toNLRB No. 84,Texaco, Inc, LosAngelesSalesTerminal,179 NLRB 976.4Texaco,Inc,HoustonProducingDivision,168 NLRB 361, enforcementdenied 408F 2d 142 (C.A. 5, 1969). 626DECISIONSOF NATIONALLABOR RELATIONS BOARDinclude such provisions emerged from the negotia-tions.Under these circumstances, it seems that thepartiesmust have understood that the formerprocedures, as they had been interpreted by bindingarbitration,were intended to continue. And thoseprocedures, while they provided for union represen-tation at other points, such as in the processing ofcontractual grievances, didnotinclude such repre-sentation at this kind of investigatory interview.There remains only the question of whether anagreement which expressly, or through interpreta-tion,operates to exclude union representation ininvestigatory interviews, is repugnant to the statute.Since, as indicated by the discussion,supra,we haveregularly permitted parties, by agreement, to deter-mine how representation rights shall be channeledduring the life of a collective agreement, there wouldseem to be no basis for reaching a contrary resulthere. If the parties desire to change these channels infuture negotiations, they are free to do so. Thus, ifthe employees should become convinced that repre-sentation in the course of these interviews isnecessary as a part of their total protection fromwhat they may view as a harsh or unfair applicationof the employer's disciplinary policies, they are freeto seek this additional safeguard, and to refuse toauthorize their agent to make an agreement whichdoes not include such safeguards.The situation appears not to be significantlydifferent than that inShell Oil Company, supra.Inthat case, too, although there in express terms, thecontract excluded union representatives at a pointwhere, absent such agreement, we would doubtlesshave held that the employees had a Section 7 right toengage in concerted activity and demand that theybe represented by their chosen agent. But differentchannels were, we held, controlling for the life of thecontract.For these reasons, Chairman Miller joins his twocolleagues in dismissing the complaint herein in itsentirety.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.The Respondent, Western Electric Company,HawthorneWorks, is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.International Brotherhood of Electrical Work-ers,AFL-CIO, Local Union 1859, is a labororganization within the meaning of Section 2(5) ofthe Act.3.The Respondent, Western Electric Company,Hawthorne Works, has not engaged in unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.